Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group II, claims 4-10, filed on 05/25/2022 is acknowledged. The traversal is on the ground that the cited prior art does not teach newly added specific technical features which link groups I-III to form a single general inventive concept. It is noted that the present application does not support for a transfer printing device having “movable stage”, and  an alignment liquid itself is not possible to comprise a through hole (only alignment film may have through holes). Therefore, the examiner’s position is that the general technical feature of the present application is the transfer printing device comprising a plate cylinder having at least one groove, which is taught by previously cited reference. Thus, the restriction based on the previous lack of unity analysis is still considered proper and made final. Claims 1-3 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 4-10 are currently under examination on the merits. 
Claim Objections
Claim 5 is objected to because of the following informalities: “preparing the transfer printing device” should be deleted because it repeats the recitation as in its base claim 4.  Appropriate correction is required.
Claim 8, “pre-curing” and “mainly curing” should read “drying” and “curing” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim recites “wherein the stage is horizontally movable”. However, nowhere in the present specification as originally filed set forth that the transfer printing device contains a horizontally movable stage. Claims 5-10 are also rejected for depending claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 is rejected as being vague and indefinite when it recites "blind holes defined in the functional layer”, because it is not clear how the blind holes being defined in the functional layer. According to the present specification, the blind holes are defined for light transmission in a display device, however, it is known in the art that a functional layer in a display device is generally a transparent layer which is for light transmission. For the purpose of this office action,  it is taken any portions in a functional layer  are blind holes. Claims 5-10 are also rejected for depending from claim 4, thus inclusion of its indefinite features.
Claim 4 is rejected as being vague and indefinite when it recites "at least one groove … corresponding to the at least one blind hole”, and “through holes … corresponding to the blind hole” because it is not clear how the groove on the transfer printing plate and through holes in the alignment film corresponding to blind hole in the functional layer. For the purpose of this office action, it is taken that the through holes in the alignment film being formed by groove on the transfer printing plate, directly overlaps the blind hole.  Claims 5-10 are also rejected for depending from claim 4, thus inclusion of its indefinite features.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al (US 2005/0126410, ‘410 hereafter).
Regarding claims 4-10, ‘410 discloses a manufacturing method of a display panel (Fig .1 to 3, [0025]-[0041]), comprising a preparing a substrate reading upon a functional layer having blind holes (Fig 1, layer 1, [0036]); preparing a transfer printing device which comprises a stage being horizontally movable to carry a substrate (Fig1. Item 60, [0036]), a plate cylinder, and a transfer printing plate disposed on a side wall of the plate cylinder ([Fig. 1, item 10 and 30, [0028]-[0033]), and at least one rectangular groove is defined in the transfer printing plate (Fig. 4-9, [0043]-[0045]); and coating an alignment liquid on the substrate by using the transfer printing device to form an alignment film with through holes, which overlaps the substrate (Fig. 3, d1, d2, or Fig. 9, or patterns formed from spacing of item 35a and item 35b, [0035], [0036]). The process also includes drying and curing steps by heating with infrared irradiation, which is a common practice well known in the art ([0037]).  ‘410 also discloses that the transfer printing plate may have two or more grooves (Fig. 5-9, [0043]-[0045]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782